Chapman, J.
The devise of W. Bissell Sherman, under which the plaintiffs claim, is inartificially drawn. But the legacies of two hundred dollars each, which it gives to the plaintiffs, are expressly charged upon the trust property, though the testator directs that they shall be paid by the wife and sons of Willard, the cestuis que trust, when the plaintiffs shall respectively arrive at the age of eighteen years. By charging these legacies upon the land devised in trust for the benefit of the wife and sons of Willard, the testator manifested an intention to provide security for the payment of the legacies. Taft v. Morse, 4 Met. 527. As the legacies have not been paid, this suit is the appropriate remedy for enforcing the charge upon the trust property. The plaintiffs are entitled to a decree as prayed for, that the trustee sell so much of the land as may be necessary to pay the legaacies with interest, the costs of this suit, and incidental expenses, and pay the plaintiffs, from the proceeds, their several legacies with interest and costs.